lN THE, UNITED STATES DISTR|CT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DlVlSlON
lerc)nc McDougald,
Plaintil`l`(s),
Case Numbel‘: l : l 6cv900

VS. Judge Susan .l, Dlott

Jerclny F.aches, et a|.,
Defendant(s).
ORDER

This matter is before the Court pursuant to the Order ol`General Rel`erence in the United States
[)istrict Court for the Southcrn Districl o|"Ohio Western Division to Unitcd States Magistrate Judge
Karcn L. Litkovitz. Pursuant to Such reference, the Magistrate Judge reviewed the pleadings and filed
with this Court on August l?, 2018 a Report and Recommendation (Doe. 58). Subseqnently. the
defendant filed a response to the Report and Recommendation (Doc. 59), plaintiff liled objections to the
Repol't and Reeommendalion (Doc. 60). Piaintil`l`liled a motion to amend the his objections to the
Repol“t and Reconnnendation (Doc. 6l) which was granted Def`endants liled a reply to the objections
and plaintiff1 filed his supplemental objections to the Report and Recommendation (Docs. 62 and 63)
respectively

The Court has reviewed the comprehensive findings ofthe Magistratc Jndge and considered de
novo all of`the filings in this matter. Upon consideration ot`the t`oregoing, the Court does determine that
such Recommendation should be adopted.

Accordingly, defendants’s motions {`or summary/judgment (Doc. 28 and 5 l ) are GRAN'I`ED.

lT lS SO ORDERED.

/€,/@ca¢¢,j /QGZZ“/

Jndge Susan .I. l)|otg
United States Distri Court

